UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 20, 2012 ROADSHIPS HOLDINGS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 333-141907 20-5034780 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) illbrook Road Raleigh NC 27609 919-846-5229 www.roadships.us Registrant’s telephone number, including area code: 919-846-5229 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) ROADSHIPS HOLDINGS, INC. CURRENT REPORT ON FORM 8-K TABLE OF CONTENTS Item 1.01Entry into a Material Definitive Agreement Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Item 7.01 Regulation FD Item 9.01Financial Statements and Exhibits Exhibit – 10.1 Employment Agreement for Michael Norton-Smith Signatures Item 1.01 Entry into a Material Definitive Agreement Employment Agreement with Michael Norton-Smith The information provided in Item 5.02 below is hereby incorporated by reference to this Item 1.01. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On April 20, 2012, the Board of Directors of Roadships Holdings, Inc. (the “Company” or “Registrant”) appointed Mr. Michael Norton-Smith as member of the Board of Directors of the Company and as Chief Financial Officer.Pursuant to his employment agreement (the “MNS Agreement”) attached hereto as Exhibit 10.1, as Chief Financial Officer Mr. Norton-Smith will be in complete charge of the financial operations of the Registrant, with full authority and responsibility, subject to the general direction, approval, and control of the Company's Board of Directors, to develop and analyze business planning for capital expenditures, inventory management, 5 year strategic planning, and preparation of budgets and forecasts. Mr. Norton-Smith was not appointed to the Company’s Board of Directors pursuant to any arrangement or understanding with any other person. Additionally, Mr. Norton-Smith does not have an interest requiring disclosure under Item 404(a) of Regulation S-K. Mr. Norton-Smith will not receive an annual salary for his service as Chief Financial Officer and Director. Pursuant to the MNS Agreement Mr. Norton-Smith also received a stock option award, to purchase 10,000,000 shares of common stock at a price of $0.001 per share.The option may be exercised in whole or in part, but may only be exercised in lots of Twenty Five Thousand (25,000) shares. Mr. Norton-Smith shall not have any of the rights of, nor be treated as, a shareholder with respect to the shares until he has exercised the option and has become the shareholder of record of those shares.This option may only be exercised by Mr. Norton-Smith during the term of his employment and as follows: The option to purchase 5,000,000 shares shall vest immediately and expire on or before April 19, 2013. The option to purchase the remaining 5,000,000 shares shall vest after April 19, 2013 and expire on April 19, 2014. -2- Item 7.01Regulation FD Michael Norton-Smith, age 65, is a certified public accountant in Australia. Mr. Norton-Smith, brings 35 years of financial and corporate experience to Roadships Holdings, Inc.His engagement is expected to assist the Company with its efforts to implement profitable operations.During the past five years, Mr. Norton-Smith has held the following positions: Position(s) Held From To Employer Business Operations CFO, Director Present Novagen Solar, Inc. environmental solutions Director, Secretary Present ACN ty Ltd accounting & taxation services Chief Financial Officer Present Loadstone Motor Corporation Pty Ltd. engine development Director, Secretary Present Patanga Investments Pty Ltd. consulting cervices Director, Secretary, CFO Present Remote Contractors Pty Ltd. earthmoving contractor Director Present Classic Livestock Management Services Pty Ltd. livestock assessment Director Present Colgold Ltd. abalone farming Director Present MNSRA Pty Ltd. plantation investment Director, Secretary Present Platinum River Developments Pty Ltd. property development Director, Secretary Present Queensland Venture Capital Pty Ltd. non-operating Director, Secretary Present Southdav Australia Pty Ltd. non-operating Director, Secretary Present Southdav Australia Pty Ltd. non-operating Director/Secretary Present JJM Property Investments Pty Ltd. non-operating Director/Secretary Present Carbonleaf Limited non-operating Item 9.01Financial Statements and Exhibits (d) Exhibits. The exhibits listed in the following Exhibit Index are filed as part of this Current Report on Form 8-K. Exhibit Exhibit – 10.1 Employment Agreement for Michael Norton-Smith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: April 20, 2012 Roadships Holdings, Inc. By: /s/ Michael Nugent Michael Nugent Chief Executive Officer Exhibit Index Exhibit – 10.1 Employment Agreement for Michael Norton-Smith -3-
